_____________

                               No. 95-2349NI
                               _____________

Carol A. Mummelthie,                 *
                                     *
                 Appellant,          *
                                     *   Appeal from the United States
     v.                              *   District Court for the Northern
                                     *   District of Iowa.
City of Mason City, Iowa;            *
Alberta Carlene Davis,               *   [UNPUBLISHED]
                                     *
                 Appellees.          *
                               _____________

                       Submitted:    February 22, 1996

                         Filed: March 8, 1996
                               _____________

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     Carol A. Mummelthie, an employee in the city clerk's office in Mason
City, Iowa, brought this equal protection claim against Mason City and the
city clerk, Alberta Carlene Davis.      Mummelthie contended Davis failed to
promote her to the position of deputy city clerk because of her age.   After
a bench trial, the district court found no discrimination and entered
judgment for Davis.    Mummelthie appeals, arguing the district court's
finding is clearly erroneous.       We disagree.   Although the record shows
Mummelthie is a competent and experienced clerical employee, the district
court could reasonably find Davis chose not to promote her because Davis
considered Mummelthie was less qualified than the successful candidate for
deputy clerk.   Because the record supports the district court's finding
that Davis's hiring decision was not based on Mummelthie's age, we affirm.
See St. Mary's Honor Center v. Hicks, 113 S. Ct. 2742, 2756 (1993);      8th
Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-